                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Curtis T. Fowler,                     )     C/A No.: 1:19-2335-DCN-SVH
                                       )
                     Plaintiff,        )
                                       )
       vs.                             )
                                       )
 Warden Lewis, Associate Warden        )         ORDER AND NOTICE
 Early, Associate Warden Duffy,        )
 Major Bennett, Captain Harouff,       )
 Head Nurse Burgess, Nurse Enloe,      )
 Nurse James, Service Supervisor       )
 Lim, and Nurse Troll,                 )
                                       )
                     Defendants.       )
                                       )

      Curtis T. Fowler (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint pursuant to 42 U.S.C. § 1983, alleging violations of his

constitutional rights. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and

Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

such complaints for relief and submit findings and recommendations to the

district judge.

I.    Factual and Procedural Background

      Plaintiff is an inmate at Perry Correctional Institution and alleges he

has suffered cruel and unusual punishment since October 5, 2018, while

housed in solitary confinement. [ECF No. 1 at 9]. He asserts Warden Lewis,

Associate Warden Ford, Associate Warden Duffy, Major Bennett, Captain
Harouff, Head Nurse Burgess, Nurse Enloe, and Nurse James deprived him of

proper medical care, recreation, exercise, fresh air, and sunlight. Id. Plaintiff

contends Service Supervisor Lim served him hard, cold, raw, sour, and

inadequate food and spoiled milk. Id. at 9–10. He alleges Nurse Burgess and

Nurse Enloe deprived him of proper medical care after “finding out Plaintiff[’s]

body would not digest the sour raw meat and blood pressure being extremely

high.” Id. at 10. Plaintiff asserts Nurse James and Nurse Troll refused to treat

him in July 2018 when he suffered a mild heart attack. Id. He alleges Captain

Harouff has permitted Plaintiff to live in an unhealthy and unsanitary

environment by “failing and/or refusing to conduct cell cleaning, laundry

cleaning, and hair cuts and shaves for the segregated.” Id.

      Plaintiff asserts Defendants’ actions have caused him back, hip, knee,

and joint pain, loss of vitamin D, significant weight loss, malnutrition,

indigestion, chest pain, infections, itchy and irritated skin, cysts, rash, loss of

feeling, trauma, stress, depression, anxiety, and fear. Id. at 11. He seeks

monetary damages and a preliminary and permanent injunction. Id. at 12.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

                                        2
possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).




                                       3
      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      To state a plausible claim for relief under 42 U.S.C. § 1983, an aggrieved

party must sufficiently allege he was injured by “the deprivation of any [of his

or her] rights, privileges, or immunities secured by the [United States]

Constitution and laws” by a “person” acting “under color of state law.” See 42

U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1230 (3d ed. 2014).

      To assert a viable § 1983 claim against a particular public official,

Plaintiff must allege a causal connection or affirmative link between the

conduct of which he complains and the official sued. See Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (providing that a plaintiff in a § 1983 action must plead

                                       4
that the defendant, through his own individual actions, violated the

Constitution); Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (holding a § 1983

plaintiff must show that he suffered a specific injury as a result of specific

conduct of a defendant, and an affirmative link between the injury and that

conduct); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an

individual to be liable under § 1983, it must be ‘affirmatively shown that the

official charged acted personally in the deprivation of the plaintiff’s rights. The

doctrine of respondeat superior has no application under this section.’”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Vinnedge, 550

F.2d at 928 (finding for an individual to be liable under § 1983, it must be

affirmatively shown that the official charged acted personally in the

deprivation of the plaintiff’s rights).

      In addition, Plaintiff must show Defendants acted with deliberate

indifference. See Hill v. Nicodemus, 979 F.2d 987, 991 (4th Cir. 1992). To show

deliberate indifference, an inmate must establish two requirements: (1)

objectively, the deprivation suffered or injury inflicted was “sufficiently

serious,” and (2) subjectively, the prison officials acted with a “sufficiently

culpable state of mind.” Farmer v. Brennan, 511 U.S. 825, 834 (1994); Williams

v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). Objectively, the court must

assess “whether society considers the risk that the prisoner complains of to be

so grave that it violates contemporary standards of decency to expose anyone

                                          5
unwillingly to such a risk. In other words, the prisoner must show that the risk

of which he complains is not one that today’s society chooses to tolerate.”

Helling v. McKinney, 509 U.S. 25, 36 (1993) (emphasis in original).

      To challenge prison conditions, Plaintiff must show “evidence of a serious

or significant physical or emotional injury resulting from the challenged

conditions.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993) (“The

Eighth Amendment does not prohibit cruel and unusual prison conditions; it

prohibits cruel and unusual punishments. If a prisoner has not suffered serious

or significant physical or mental injury as a result of the challenged condition,

he simply has not been subjected to cruel and unusual punishment within the

meaning of the Amendment.”).

      Plaintiff’s conclusory assertion that Defendants were deliberately

indifferent is insufficient to meet this standard. Plaintiff must allege facts

explaining how each defendant disregarded a known risk and how that action

violated his constitutional rights and resulted in a serious or significant injury.

Plaintiff fails to allege exactly how Defendants’ actions violated his

constitutional rights and how his injuries resulted from the alleged

constitutional violations. Accordingly, Plaintiff fails to state a claim against

Defendants and his complaint is subject to summary dismissal.

      In addition, Defendants are immune from Plaintiff’s claims for damages

in their official capacities under the Eleventh Amendment. The Eleventh

                                        6
Amendment provides, “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted

against one of the United States by Citizens of another State, or by Citizens or

Subjects of any Foreign State.” U.S. Const. amend. XI. The United States

Supreme Court has long held the Eleventh Amendment also precludes suits

against a state by one of its own citizens. See Edelman v. Jordan, 415 U.S. 651,

662-63 (1974). This immunity extends not only to suits against a state per se,

but also to suits against agents and instrumentalities of the state. Cash v.

Granville Cnty. Bd. of Ed., 242 F.3d 219, 222 (4th Cir. 2001).

      Plaintiff alleges Defendants “were acting under color of state law as

prison officials” when they violated his constitutional rights. [ECF No. 1 at 10].

Because Defendants are state employees, when acting in their official

capacities, they are considered an arm of the state and not a “person” within

the meaning § 1983. Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989)

(“[N]either a state nor its officials acting in their official capacities are ‘persons’

under § 1983.”).

      A state cannot, without its consent, be sued in a United States district

court by one of its own citizens upon the claim that the case is one arising under

the Constitution and laws of the United States. Edelman, 415 U.S. at 663. The

State of South Carolina has not consented to be sued in this case. See S.C. Code

Ann. § 15-78-20(e). Thus, as arms of the state, Defendants are immune from

                                         7
Plaintiff’s claims for damages against them in their official capacities.

      To the extent Plaintiff purports to seek injunctive relief, nothing in the

complaint specifies the injunctive relief he requests nor has he pled the

necessary elements for a preliminary or permanent injunction. See Winter v.

Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008) (“A plaintiff

seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.”); eBay, Inc. v. MercExchange, LLC, 547

U.S. 388, 391 (2006) (holding a plaintiff seeking a permanent injunction must

demonstrate he has suffered an irreparable injury, available remedies are

inadequate to compensate for that injury, a remedy at equity is warranted, and

the public interest would not be disserved by the permanent injunction).

      Accordingly, Plaintiff’s claims against Defendants in their official

capacities are subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by September 12, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

                                       8
ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



August 22, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       9
